DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/19/21. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 15-17are rejected under 35 U.S.C. 102 (a 1) / (a2) as being anticipated by Kroll et al. (US Patent 5,646,376), hereinafter, Kroll.
Regarding claim 1, Kroll discloses a weigh scale, comprising a base (17) for mounting the scale to an external surface, a load cell assembly (20) connected to the base (17), and a platform (18) connected to the load cell assembly (20), the platform (18) being adapted to engage a load to be weighed.
Regarding claim 2, Kroll discloses the weigh scale of claim 1, wherein the base
(22) is has an L-shaped configuration with a vertical member and a horizontal member extending from a bottom end of the vertical member (see: Fig. 4). 
Regarding claim 3, Kroll discloses the weigh scale of claim 2, wherein the load cell (20) is connected to a top surface of the horizontal member by at least one fastener (col. 3, lines 53-55, and line 66 to col. 4, line 3). 
Regarding claim 4, Kroll discloses the weigh scale of claim 2, wherein the vertical member has at least one fastening point for connection to an external surface (col. 5, lines 51-52).
Regarding claim 5, Kroll discloses the weigh scale of claim 1, wherein the load cell assembly (20) comprises a single point type load cell (see: col. 5, lines 49-51). 
Regarding claim 10, Kroll discloses the weigh scale of claim 1, wherein the platform has a rectilinear peripheral geometry with fiat top and bottom surfaces (see: col. 4, lines 43-46). 
Regarding claim 11, Kroll discloses the weigh scale of claim 10, wherein the bottom surface of the platform is connected to a top surface of the load cell assembly 
(see: col. 4, lines 29-34 and 57-60). 
Regarding claim 15, Kroll discloses the scale of claim 1, wherein the load cell assembly (20) includes a base plate (21) a load cell and a top loading block, the load
cell (20) being coupled to a first end of the based mount, and the loading block being coupled to a top surface of the load cell (col. 3, line 60 to col. 4, line 6). 
Regarding claim 16, Kroll discloses the scale of claim 15, further comprising a flexure disposed on a top surface of the load cell (see: col. 5, lines 36-43) .. 
Regarding claim 17, Kroll discloses the scale of claim 15, wherein the load cell assembly is suitable for retrofitting to an existing scale (col. 6, lines 17-27).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11-12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 13-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-12 of prior U.S. Patent No. 10,969.266. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 14-16 of U.S. Patent No. 10.969,266. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are simply broader and rearranged with dependent claims than claims 1-10 and 13-16 of the patent ‘266 by omitting some limitations to differentiate them from each other. However, it would be obvious to broaden a claim in order to obtain a broader coverage of the invention. Therefore, broadening a claim does not make it patentable because the claims if allowed, would improperly extend the “right to exclude” already granted in the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2855